Citation Nr: 1120812	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The Veteran was scheduled for a Travel Board Hearing in July 2009, however he failed to appear.  Under the applicable regulation, if a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2010).  Accordingly, the Veteran's request for a hearing is considered withdrawn.

In April 2010, the Board remanded this claim for additional development.  Following its completion of the Board's requested action, the Appeals Management Center (AMC) continued the denial for the Veteran's claim for service connection for PTSD, as reflected in a March 2011 supplemental statement of the case.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for PTSD; and he has otherwise been assisted in the development of his claim.

2.  The Veteran does not have PTSD that is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.303. 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

In this case, a VCAA letter issued by the RO in June 2007 explained the evidence necessary to substantiate the claim for service connection for PTSD.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  In addition, the VCAA notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The letter was provided prior to initial adjudication of the claims, in accordance with Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes the VA has a heightened burden of VCAA notification for claims of service connection for PTSD based on in-service personal assault.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  In this case, the Veteran was provided requisite notice for service connection for PTSD based upon in-service personal assault in the June 2007 VCAA letter.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains VA, private, and Social Security Administration (SSA) records, as well as a June 2010 VA mental disorders/PTSD examination.  With respect to the VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects a review of the claims file, examination of the Veteran, and description and evaluation of the claimed PTSD and other mental disorders.  The Board finds that the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Board previously remanded the claim for service connection for PTSD for a VA mental disorders examination.  The remand instructions from the Board's April 2010 remand were complied with, and the VA examiner provided a rationale for his opinion, based upon the Veteran's reported and documented history of personal and sexual assaults and documented psychiatric history.  

The development directed in the prior remand has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Merits of the Claim

The Veteran contends that he has PTSD as a result of several in-service physical assaults.  Having carefully considered the claim in light of the record and the applicable law, the Board finds the preponderance of the evidence is against the claim and the appeal will be denied.


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD includes claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally, the occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records.
If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

However, regardless of the factual adjudication of the occurrence of an assault, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272, 276 (1999); 38 C.F.R. § 3.304(f).  

The Court has held that credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, the Court subsequently held that its prior categorical statements that after-the-fact medical nexus evidence may not be the basis for corroborating a non-combat stressor are "not operative" in cases for service connection for PTSD based on personal assault, in light of the special evidentiary procedures implemented by VA for adjudication of claims for PTSD based on in-service personal assault, as described above.  See Patton, 12 Vet. App. at 280.  

Prior to the receipt of the Veteran's claim submitted in May 2007, 38 C.F.R. § 3.304(f) was amended with specific regard to PTSD claims based upon personal assault, and is now consistent with the holdings of the Court and VA evidentiary procedures, as described above.  See 67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 3.304(f).  The effective date of the amendment was March 7, 2002, the date of its first issuance as a final rule.  

The Veteran contends that he has PTSD as a result of non-combat stressors, including three personal assaults.  In an August 2007 statement, he alleged that: 

(1) In March 1972, he was sodomized with a broomstick and beaten by his platoon sergeant and drill instructor;

(2) In June 1972, he was sexually assaulted by three Marines, and following this incident, he reported it to an unknown chaplain;

(3) In August 1972, he was the victim of an "attempted rape" by an acquaintance; and,

(4) In September 1972, while on leave, he was beaten and sexually assaulted by fellow Marines, and following the incident, he reported to the hospital at Camp Pendleton, California.

The Veteran's January 1971 enlistment examination noted a normal psychiatric clinical evaluation.  His service treatment records do not reflect any mention of any sexual assaults.

In an October 1971 consultation report signed by a U.S. Naval Medical Officer at the Neuropsychiatric Service at Camp Pendleton's Naval Hospital, it was noted that the Veteran had about nine months of active service, and saw a chaplain for three months regarding his inability to adapt to the Marine Corps.  The examining psychiatrist listed the Veteran's main problems were "defiance of authority and racial prejudice (he manages to find or provoke this in all quarters)."  

It was noted the Veteran had a pre-military service history of school authority problems; juvenile problems, including stealing his step-father's car; wetting the bed until age 11; and defying authority.  While in the Marine Corps, he had frequent fights and problems with authority.  The Veteran indicated that he wanted to separate from service, and reported he hoped for a medical discharge after he had a friend hit him in the back, and after he (the Veteran) lifted a locker in an attempt to injure his low back.  The diagnosis was severe Passive Aggressive Personality with strong antagonism to authority.  The examiner opined the Veteran was unsuitable for the Marine Corps and there was no potential for rehabilitation via command leadership and counsel, and "certainly not by psychiatric treatment."

In January 1972, the Marine Corps initiated administrative proceedings to separate the Veteran based upon a "Report of Unsuitability" filed by the Commanding Officer of a military occupational training school.  The Commanding Officer noted the Veteran had received two episodes of non-judicial punishment, for failing to obey a lawful order and for sleeping while on watch.  

Documents included in the report of separation proceedings include various statements from the Veteran's immediate chain of command, indicating the Veteran's apparently-expressed desire for discharge and his supervisors' evaluations as to his lack of potential for service.

During the course of the separation proceedings, the Veteran provided the following signed statement:

Since I enlisted in the marine corps (sic) I have ran into many problems (sic) because of my inability to adapt.  Simply because I dont (sic) believe in the orginazation (sic) I am supposed to be serving.  Also because I have run across severe racial prejudice in all aspects.  At first I thought I could pretend for four years but now Iknow (sic) better.  My selfcontroll (sic) has become very limited so I cant (sic) make myself believe something that I know is wrong, is right.  And rank, is something that I really hate because it has been used so vividly against me.  The marine corps (sic) has been set up and ran by white man kind (sic), so I feel as though it should be served by its followers white or whatever.  So I have become compelled to express my beliefs.  I have a deep dislike for white people so how can I expect them to like me (sic) in fact I dont (sic) want them to like me.  Am I crazy (sic) no, (sic) I am one of many black men who cant (sic) go on pretending(yes sir, no sir, good morning sir,) (sic) I havent (sic) seen a good morning since I"ve (sic) been in the marine corp (sic), so why go on pretending (sic).  I was about to give up and go U.A. or something because I thought there was no justice for a black man with my problems.  Then I was sent to see a Psychiatrist (sic) after several months of tring (sic) to seek a medical discharge.  Some people resort to drugs, I want on antried (sic) for a medical discharge because I thought the only way was to get a U.D. [undesirable discharge], B.C.D. [bad conduct discharge], or Dis Honorable (sic) like most blacks end up with any way (sic).  Here I am (sic) justice is up to all of you.  Since having been told about unsuitability discharges that is (sic) my last ray of hope for I know if that is denied where my future is headed.

Beginning approximately 32 years after service, March 2004 to February 2008 VA mental health notes document treatment for PTSD (childhood and military sexual trauma), cocaine abuse, and alcohol abuse.  In a March 2004 mental health note, the Veteran reported he was repeatedly raped as a child by his grandfather, and that he was raped by a fellow Marine while in the military.  A few days later, in a March 2004 VA summary psychiatric evaluation, he noted a history of repeated rape by his grandfather, and two brutal gang rapes while in service.  He also claimed he was physically abused by his step-father after he witnessed his step-father attempting to sexually abuse the Veteran's younger sister.  He reported he was treated at Stone Haven in 2003, and described it is a "first treatment for alcohol and depression."  The diagnoses were chronic PTSD, alcohol abuse, and cannabis abuse.  

An August 2004 Hartford Hospital psychiatric consultation report noted the Veteran's complaints of suicidal ideation, depression, and agitation.  He reported he was a victim of sexual abuse by his maternal grandfather between ages 9 and 13, and that he was raped in the military at age 17.  He claimed he had bipolar disorder and indicated his brother had bipolar disorder.  The Veteran admitted he had been self-medicating with drugs and alcohol, and he stated he used cocaine or heroin the day prior to the consultation.  

In April 2005, the Social Security Administration (SSA) found the Veteran to be disabled within the meaning of its applicable law.  It was noted that he had a high school education, and past relevant work education as a home health care worker, a corrections officer, and a mail sorter.  The SSA decision noted that Bernard Pellet, Ph.D., a psychological consultative examiner, conducted a December 2003 examination.  The examiner reported the Veteran experienced depression, memory problems, and panic attacks.  The Veteran told the examiner he was sexually abused as a child by his father and maternal grandfather, and sustained physical abuse from his stepfather.  Dr. Pellet diagnosed the Veteran with an alcohol-induced persisting dementia; alcohol abuse, sustained in full remission; cocaine abuse, sustained in full remission; and a major depressive disorder, single episode, severe without psychotic features, and chronic PTSD.  

An October 2005 emergency room admission report from St. Francis Hospital documented a diagnosis of "questionable bipolar disorder" after the Veteran presented with complaints of chest pain and shortness of breath.  

Treatment records from Connecticut Visiting Nursing Association, dated from March 2007 to October 2007, document complaints of anxiety and depression related to a nonservice-connected cardiac disability.

In April 2007, the Veteran underwent a psychiatric diagnostic interview examination by a licensed clinical social worker at Manchester Memorial Hospital.  The Veteran claimed he was abused three times by his sergeant in service.  He also reported he was sexually abused by his maternal grandfather from ages 6 to 13; he was molested by his best friend at age 16; and he was physically abused by his step-father after he discovered his step-father was molesting the Veteran's sister.

In a December 2007 statement, the Veteran claimed he was mentally and physically abused while on active duty in September and October 1972.  He stated he was a victim of sodomy and mental abuse.  He reported he was hospitalized at Camp Pendleton's Naval Hospital from October 1st to October 30th, 1971.  He alleged that his assault was "swept under the rug" after he was given an honorable under general conditions discharge following a mental evaluation, and he felt he suffered from PTSD because of his time on active duty.  

Pursuant to the Board's April 2010 remand and with specific directives to the examiner in accordance with the revised regulations pertaining to the establishment of service connection for PTSD based on personal assault, in June 2010, a VA mental disorders/PTSD examination was conducted.  The examiner noted the claims file and extensive electronic record were reviewed and the Veteran was interviewed.  

The examiner noted the Veteran's history was well-summarized in documentation contained in the claims file, including the summary contained in the remand.  Concerning the Veteran's reported history, the examiner commented that the Veteran claimed an onset of depressive symptoms following an in-service motor vehicle accident.  The examiner noted there was no documentation of a motor vehicle accident within the service treatment records; however, there was a document from Camp Pendleton dated in the fall of 1971 which documented treatment for back pain due to claimed back injuries resulting from an automobile accident in 1966, prior to service.

During the clinical interview, the Veteran reported he was enrolled in multiple inpatient substance abuse treatments, beginning in the early 1980s.  The examiner noted chronic daily alcohol and substance abuse is noted for the past 30 years, with a reported extended period of sobriety between 2004 and 2006.  A longer history of inpatient detoxifications and rehabilitations are noted in the record from May 2010.  The examiner reported:

When asked specifically about dates of alleged assaults in the military, the Veteran could not state them specifically, stating only that they occurred sometime in the summer, either July or August.  He could not identify perpetrators by name, stating that one assault was committed by his NCO [noncommissioned officer], a Corporal, but states that he used to remember his name, but since recent strokes, has lost his memory.  When asked about the nature of the assault, he claims that he was "sodomized" (penetrated), and this occurred on one occasion.  He reports that he confided in his buddies that this had happened, and they attempted to rape him, one of whom was successful.  He reports that these assaults occurred in the shower.  The Veteran reports having told a psychiatrist what happened, but states that the psychiatrist "wrote it up in the opposite way," noting that he was effeminate and had a passive-aggressive personality.  When asked again about the names of any perpetrators involved in these alleged assaults, the Veteran states his belief that one of them was named Freeman.  

The Veteran responds in an affirmative manner to questions about almost all symptoms asked....  Assessment of any of his symptoms is complicated greatly by both his generally unreliable reporting as well as by his long history of chronic substance abuse dependence, which complicates his symptom presentation.

The diagnoses were polysubstance dependence; mood disorder, not otherwise specified (rule out bipolar disorder versus depressive disorder); and personality disorder, not otherwise specified, with borderline, paranoid, narcissitic, and passive-aggressive traits.  The examiner further provided: 

In summary, the Veteran presents with a well-documented history of pre-military trauma and abuse as well as pre-military problems with behavior and discipline.  The record is clear that his problems with adjusting to military life occurred within one month of his active duty service, which contradicts his claim on exam today that he functioned well through boot camp and that problems only began after the alleged assaults.  The Veteran is not considered a reliable historian or self-reporter, as he responds affirmatively to all questions of a psychiatric nature.  The evidence does not support a diagnosis of PTSD that is substantially caused by claimed military stressors.  More confident diagnostic assessment of his actual depressive condition is complicated by chronic substance abuse.  

As an initial matter, it must be shown that the Veteran has a current diagnosis of PTSD made in accordance with DSM-IV because service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

While VA psychiatrists documented diagnoses of PTSD from March 2004 to February 2008 in VA mental health notes, the most recent VA psychiatric evaluator, who was specifically tasked to ascertain a diagnosis as opposed to treatment, did not diagnose PTSD during the June 2010 VA mental disorders/PTSD examination.  

Rather, he diagnosed polysubstance dependence, mood disorder, and personality disorder, and opined that the evidence did not support a finding of PTSD substantially caused by the claimed military stressors.  The examiner also indicated that assessment of the Veteran's symptoms was complicated by his unreliable reporting and his long history of chronic substance abuse dependence.  After reviewing the record, the Board finds the June 2010 VA examiner's opinion to be of greater probative value than the diagnoses within the Veteran's treatment records.  In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The June 2010 report is probative medical evidence on the issue of whether the Veteran has met the criteria for a clinical diagnosis of PTSD because the VA examiner was "informed of the relevant facts" concerning the Veteran's claimed PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The June 2010 VA examiner evaluated the Veteran for PTSD, and specifically ruled out such a diagnosis.  After providing a thorough background of the Veteran's mental and medical history, with specific reference to the DSM-IV criteria, the examiner reasoned that the Veteran's report of symptoms and history was inconsistent with the evidence of record.  Moreover, the examiner diagnosed the Veteran with a mood disorder and ruled out bipolar disorder versus a depressive disorder, and a personality disorder.  

The Board has carefully considered the treating records that the Veteran has a diagnosis of PTSD.  However, the diagnoses within the treating records are not supported by any data with reference to the diagnostic criteria that are detailed in the June 2010 VA report.  Instead, the June 2010 VA examination appears to be the only time a medical inquiry was undertaken with a view towards ascertaining whether the Veteran has the disorder he claims.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995). The Board finds that the Veteran is competent to report the symptoms associated with his claimed PTSD.  

Under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession)) see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Veteran's statements do not fall within prongs (1) or (2) of Jandreau criteria.  To the extent that the lay statements are applicable to prong (3), they have been investigated by a competent medical professional who has found that the Veteran does not have PTSD. 

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra.  (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 1953) ("A credible witness is one whose statements are within reason and believable....")  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).  Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's statements are not credible because they are inconsistent throughout the record.  In a December 2003 psychology consultation conducted for an SSA disability determination, he told the examiner that he was sexually abused by his father and maternal grandfather, and sustained physical abuse by his step-father.  In a March 2004 VA psychiatric evaluation, the Veteran reported a history of repeated rape by his grandfather, two brutal gang rapes while in service, and physical abuse by his step-father.  In August 2004 psychiatric consultation at Hartford Hospital, he claimed he was sexually abused by his grandfather and raped in the military.  In April 2007, during a psychiatric interview at Manchester Memorial Hospital, he claimed he was sexually abused by his grandfather, molested by his best friend at age 16, physically abused by his step-father, and abused three times by his sergeant in service.  

In a September 2007 statement, he alleged he was sodomized and beaten with a broomstick by his platoon sergeant and drill instructor, sexually assaulted by three Marines, was the victim of an "attempted rape" by an acquaintance, and was beaten and sexually assaulted by fellow Marines while on leave.  In two instances, the Veteran claimed he reported the in-service sexual assaults to an unknown chaplain and was treated at the Naval Hospital at Camp Pendleton.  In a December 2007 statement, he alleged he was mentally and physically abused by sodomy on active duty.  He reported he was hospitalized at Camp Pendleton's Naval Hospital from October 1st through October 30th, 1971.  

When the Veteran was questioned about the claimed assaults during service by the June 2010 VA examiner, the Veteran could not recall the specific dates the alleged assaults took place and he could not remember any of the perpetrators' names.  Although not dispositive as to the issue under review, there is no documentation within the Veteran's service treatment or personnel records that support his claimed stressors.  There is no indication that he was treated at Camp Pendleton's Naval Hospital for in-service sexual assaults and there are no hospitalization reports from October 1971.  

The Board notes the existence of a neuropsychiatry consultation dated in October 1971 that led to the Veteran's administrative separation proceedings, but there was no mention of a prolonged hospitalization or complaints of sexual assault mentioned in the report.  Further, although the Veteran consulted a military chaplain while on active duty, there is no reference in any record as to sexual assault.  He has provided no evidence from sources other than his service records that may corroborate his account of the stressor incident or incidents, such as records from law enforcement authorities; rape crisis centers; statements from family, roommates, fellow service members, or clergy.  

Further, the Veteran did not allege that his behavior changed following the claimed assaults until the June 2010 VA examination.  The Board notes an October 1971 consultation report from the Neuropsychiatric Service at the Naval Hospital at Camp Pendleton indicated the Veteran had a history of school authority problems, juvenile problems, and defying authority that pre-existed service.  

Critically, service personnel records showed an onset of discipline problems within the first month of military service and continued difficulties thereafter.  The June 2010 VA examiner noted that the Veteran had a "well-documented history of pre-military trauma and abuse as well as pre-military problems with behavior and discipline.  The record is clear that his problems with adjusting to military life occurred within one month of his active duty service, which contradicts his claim on exam today that he functioned well through boot camp and that problems only began after the alleged assaults."

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Additionally, the Board notes the in-service diagnosis of a personality disorder in October 1971, and the current personality disorder diagnosis in June 2010.  However, under 38 C.F.R. § 4.127, personality disorders are not diseases or injuries for compensation purposes, and disability resulting from them may not be service-connected.  Thus, there is insufficient evidence to grant service connection for any additional psychiatric disorder.  38 C.F.R. § 3.303, 3.304(f), 4.125(a), Clemons, supra.

Consequently, the preponderance of the evidence is against the claim, and the claim for service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


